Opinion issued July 7, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00157-CV
                           ———————————
   MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
 PETERSON, CAROL PETERSON, AND LONNY PETERSON, Appellants
                                        V.
  CAROL ANNE MANLEY, DAVID PETERSON, SILVERADO SENIOR
  LIVING, INC., D/B/A SILVERADO SENIOR LIVING-SUGAR LAND,
                            Appellees


                   On Appeal from the Probate Court No. 1
                           Harris County, Texas
                       Trial Court Case No. 427,208


                         MEMORANDUM OPINION

      Appellants have filed an unopposed motion to dismiss this appeal. No

opinion has issued in this appeal. Accordingly, we grant the motion and dismiss the
appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as

moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                        2